Title: From Abigail Smith Adams to Mercy Otis Warren, 11 July 1813
From: Adams, Abigail Smith
To: Warren, Mercy Otis



My Dear Madam
Quincy July 11th 1813

I received your obliging favour, with the Letters inclosed, and was gratified that the Sentiments which they contain’d met your cordial approbation, and exited congenial feelings in the Bosoms of your Sons—if I may judge from the marks which distinguish them—
I have indeed great cause for pleasure and Satisfaction, in the ability, integrity, and fidelity with which my Son has devoted himself to his Country, and if in the hand of Providence he may be instrumental in Restoring Peace to it, it will enhance every other pleasure, and compensate me for the loss I Sustain in his Company, and society, with would be most dear to both his Father and Mother, who knew that they have but a short Space of time left to enjoy it—
Read my dear Madam the inclosed Letter, which altho written more than a year Since, I received but yesterday, and as usual opened—I rather wonder, when it containd Such eers, that they were good enough to forward  in the account of the Characters which are  for any political information which it contains. what favorable issue can we expect to negotiation with a ministry formed of Such Characters? May not British faith bear a parallel with Galic?
I am extremely greived at the party voilence which prevails, and which leads to Such disgracefull outrages as that committed upon your Son—I hope the injury not so great as you at first feard—pray let me hear how he is—there is yet Law and I hope justice, to punish such offenders—and to bind them to good behaviour—the Scripture calls for an Eye, for an Eye, yet even that will not restore lost Sight.
Since I received your Letter in which you so kindly interest yourself for my dear daughter Smith, I have received a Letter from my Grandson John A Smith, who writes to me, that it is his Mothers most earnest wish to be brought to Quincy, and that altho for Six weeks she has not been able to get across her Room, Yet he thinks She has gained Some Strength, and in compliance with her desire he has undertaken to journey with her by Slow degres, and if possible get her here, which will releive my mind of that constant anxiety which I daily have to know how she is. her Son gives me but a melancholy account of her health. I hope the journey and change of air, Society of her family and Friends, will have a favourable effect.
“God tempers the wind to the Shorn Lamb. Sterns tell us, and all our troubles in this Life, are no Doubt assigned for Salutary purposes—with them is blended goodness and mercy—and with Jobe, I would say, altho he Slay me—I will trust in him—
with an affectionate remembrance to / all your family / I Subscribe yours as ever 
